Citation Nr: 1224142	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to February 25, 2008, for additional compensation benefits for a dependent spouse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from January 6, 1969, to July 31, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 determination from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  In this regard, the Veteran and his representative have offered statements during the course of the appeal that he was never informed about additional benefits available to  dependents when he was awarded service connection in 1972; that he was never informed that the relevant regulations changed in October 1978, reducing the disability evaluation required of a Veteran seeking dependency compensation; and that he was never informed that he was not eligible for dependency compensation at the time of his October 1977 claim, despite his inclusion of dependency information in his claim.  To date, the Veteran has not addressed CUE in the RO's earlier rating actions.  Thus, the only rating decisions at issue in the present case are those in the current appellate period related to the Veteran's October 2007 claim for increased compensation, and the only evidence at issue is evidence dated in the year prior to such claim. 


FINDINGS OF FACT

1.  On February 25, 2008, the Veteran filed an incomplete VA Form 21-686c, Declaration of Status of Dependents, in connection with his October 2007 claim for increased compensation.

2.  In a March 2008 rating decision, the RO granted entitlement to service connection for scars of the upper part of the sacral area and the right chest wall, and assigned them each an initial 10 percent evaluation; increased the evaluations assigned to service-connected shell fragment wounds of the muscle groups XX and XXI each to 40 percent; and granted entitlement to Dependents' Educational Assistance and a total disability rating based on individual unemployability (TDIU), all effective October 1, 2007; and continued the evaluation assigned to service-connected malaria.  

3.  In the March 2008 notice letter, the RO informed the Veteran that he was being paid as a single Veteran with no dependents and additional information as to his spouse was required.  The RO requested a completed VA Form 21- 686c. 

4.  In April 2008 and May 2008, the Veteran filed additional incomplete VA Forms 21-686c; and in June 2008, the Veteran filed a completed VA Form 21-686c.

5.  In June 2008, the RO informed the Veteran that additional compensation benefits were included in his award for a dependent spouse, to be paid from March 1, 2008, the first day of the month following the effective date, February 25, 2008. 


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 2008, for additional compensation payable for a dependent spouse have not been met.  38 U.S.C.A.      §§ 1115, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the pertinent facts of this case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to assignment of effective dates for additional compensation payable for a dependent.  Consequently, notice to the Veteran would not change the resolution of this case and, thus, consideration of whether VCAA notice is required is not needed.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

With regard to the duty to assist, all pertinent, identified records have been obtained and considered.  Further, there is no reasonable possibility that a VA examination or opinion would aid in substantiating the Veteran's claim.  Indeed, because the Veteran seeks an earlier effective date for additional compensation payable for a dependent spouse, a current VA examination would not provide relevant evidence regarding when VA received his claim or dependency information. 

The evidence associated with the record is sufficient to make a fully informed decision in this case.  Therefore, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.

Earlier Effective Date

The effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R.           § 3.400. 

Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18, the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

However, in the present appeal, the award of additional compensation for dependents was not granted based on the establishment of a rating in the percentage specified by law.  In this regard, the Veteran was in receipt of at least a 30 percent combined evaluation prior to the March 2008 rating decision that was issued subsequent to the Veteran's October 2007 claim for increased compensation.  Thus, further consideration of the date upon which the Veteran met the percentage specified by law is not required.

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A.             § 5110(n).  However, in the present appeal, the marriage certificate for the Veteran's current marriage indicates that he was married to his current wife on November 25, 1987.  Proof of such marriage was not received by VA within a year of the date of marriage.  Thus, further consideration of the date upon which the Veteran and his spouse were married is not required.

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R.              § 3.401(b)(1). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).

The earliest that the additional award of compensation for a dependent spouse or child can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

On February 25, 2008, in connection with his October 2007 claim for increased compensation, the Veteran submitted an incomplete VA Form 21-686c and a copy of his current marriage certificate.  In a March 2008 rating decision, the RO denied entitlement to an increased evaluation for service-connected malaria; granted entitlement to service connection for scars of the upper part of the sacral area and the right chest wall, and assigned them each an initial 10 percent evaluation; increased the evaluations assigned to service-connected shell fragment wounds of the muscle groups XX and XXI each to 40 percent; and granted entitlement to Dependents' Educational Assistance and a total disability rating based on individual unemployability (TDIU), all effective October 1, 2007, the date VA received the Veteran's claim for increased compensation.  His combined evaluation was increased to 70 percent rating, effective October 1, 2007. 

The Veteran was notified of the RO's determination in March 2008 and, in that notification letter, the RO informed him that he was being paid as a single Veteran with no dependents.  The RO also informed him that additional information as to his spouse was required, and requested a completed VA Form 21-686c.  In April 2008 and May 2008, the Veteran filed additional incomplete VA Forms 21-686c; and in June 2008, the Veteran filed a completed VA Form 21-686c.  In June 2008, the RO notified the Veteran that additional compensation benefits were included in his award for a dependent spouse, to be paid from March 1, 2008, the first day of the month following the effective date, February 25, 2008. 

The Board notes here that the June 2008 letter indicates that the Veteran's original incomplete VA Form 21-686c was received on February 5, 2008, and not February 25, 2008.  The VA Form 21-686c is indeed date-stamped February 25, 2008.  Such typographical error does not change the award of monetary benefits, however, as the Veteran was indeed paid on March 1, 2008, the first day of the month following the correct effective date, February 25, 2008.

In October 2008, the Veteran submitted a Notice of Disagreement as to the effective date assigned to the award of additional compensation for a dependent spouse.  As discussed in the Introduction of the decision herein, the Veteran asserted that he had not been informed of the regulations concerning dependency compensation at the time of his earlier RO grants.  

After considering the evidence of record, the Board finds that entitlement to an effective date earlier than February 25, 2008, for additional compensation payable for a dependent spouse, is not warranted. 

As noted above, with respect to additional compensation for dependents, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

However, also as noted above, inquiry as to the date the dependency arises, the date of the Veteran's marriage to his current wife; and the effective date of the qualifying disability rating, the date the Veteran was in receipt of a 30 percent combined evaluation, is not required.  The Veteran's present award of additional compensation for dependents was not granted based on the establishment of a rating in the percentage specified by law, and he did not file a copy of his current marriage certificate within one year of the marriage.  

Thus, in applying the 38 C.F.R. § 3.401(b) to the facts in this case, the Board notes that the possible effective dates are the date of claim, in this case, February 25, 2008, the date VA received the original incomplete VA Form 21-686c; or the date of commencement of the Veteran's award, October 1, 2007, the date VA received his claim for increased compensation.  See 38 C.F.R. § 3.401(b).  The latest of the dates listed above is February 25, 2008, the date of claim, the date VA received the Veteran's original incomplete VA Form 21-686c; and the payment commenced on March 1, 2008, the first day of the month following the effective date, February 25, 2008, as is required by regulation.  See 38 C.F.R. § 3.401(b)(4). 

Therefore, based on the foregoing evidence and the applicable statues and regulations, the Board finds that the proper effective date for the grant of additional compensation for a dependent spouse is February 25, 2008.  Indeed, the law, and not the evidence, is dispositive of the outcome in this matter.  Accordingly, the benefit-of-the-doubt is not for application and the appeal is denied as a matter of law.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Smith, supra.


ORDER

Entitlement to an effective date earlier than February 25, 2008, for the award of additional compensation for a dependent spouse is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


